EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Hui C. Wauters (attorney for applicant) on September 9, 2022.
The application has been amended as follows: 

In Claim 12, line 1, delete “preventing and/or”.
In Claim 12, line 1, insert --- an --- between “treating” and “inflammatory”.
In Claim 12, line 2, change “diseases,” to --- disease, ---.
In Claim 12, lines 2-3, insert --- the ---  between “from” and “inflammatory”.
In Claim 12, line 3, change “diseases” to --- disease ---.
In Claim 12, line 4, change “CO” to --- carbon monoxide ---.
In Claim 12, on the last line, change “ester.” to --- ester chosen from esters of fatty acids containing 12 to 18 carbon atoms and alkyl alcohols containing 1 to 20 carbon atoms. ---.
In Claim 13, line 2, change “diseases are inflammatory diseases” to --- disease is an inflammatory disease ---.
In Claim 13, line 2, delete “the” (which is located before “stomach,”).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Previous 103 rejection on claims 12-14 and 17-22 over Gomperts et al’279 in view of Maretto et al’510 or Song et al’578 is hereby withdrawn.  Gomperts in view of Maretto or Song does not teach or suggest a composition of instant claim 12 comprising carbon monoxide and a solvent, wherein the solvent comprises at least one fatty acid ester chosen from esters of fatty acids containing 12-18 carbon atoms and alkyl alcohols containing 1-20 carbon atoms.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 9, 2022